Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in light of the amendments to the claims, see pages 6-8, filed 11/19/21, with respect to the rejection(s) of claim(s) 1-20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.  See rejection below.
Claim Rejections - 35 USC § 112
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 14, and 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7, 14, and 20 are dependent on independent claims 1, 8, and 15 respectively but does not include all the limitations of the independent claims.  The newly independent claims state that the laser beam intersects the sampling volume/hollow vessel at a right angle, however, in claim 7, 14, and 20, it states that the beam is parallel to the sampling volume/hollow vessel.  Applicant may 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Johnson (US 6,256,096).
With regard to claim 1, Johnson teaches of a system in accordance with figure 1 for imaging a particle, comprising an imaging device comprising:
a lens (22); 
a detector (CCD camera 24); and
a laser source (12) configured to emit a laser beam having a circle cross-section (beam (210) (col 6, lines 4-6) wherein the detector (24) is configured to accumulate an intensity of an accumulated light that passes through the lens (22), the accumulated light being scattered (col 5, lines 20-22) by the particle, the particle passing through the 
With regard to claim 2, Johnson teaches of a system in accordance with figure 1, further comprising:
a hollow vessel (14) wherein the laser beam (26) is configured to pass through the hollow vessel (14) (col 7, lines 22-28).
With regard to claim 5, Johnson teaches of a system in accordance with figure 1 wherein an intensity of light that passes through the lens is accumulated in the imaging device by a time delay integration of the intensity (by definition, time delay integration (TDI) is performed with a two dimensional array detector to accumulate light that passes through the lens over a given period; see abstract and col 4, lines 52-57)
With regard to claim 8, Johnson teaches of a light intensity measuring system in accordance with figure 1, comprising:
 an imaging device comprising:
at least one lens (22);
an array detector (24), the array detector having n rows and m columns (CCD camera; col 7, lines 22-26)
a laser source (12) configured to emit a laser beam (26) having a circle cross-section (col 6, lines 4-6) , the array detector (280) configured to accumulate an intensity of an accumulated light that passes through the lens, the accumulated light scattered by a particle, the particle passing through the laser beam over a given (by definition, time delay integration (TDI) is performed with a two dimensional array detector to accumulate light that passes through the lens over a given period; see abstract and col 4, lines 52-57) wherein the laser beam (26) intersects a sampling volume (28) at a right angle to the sampling volume (28) (see figure 1); and
a vessel (14) proximate the laser source (12), the laser beam (26) configured to pass through the vessel (14) (col 7, lines 22-28).
With regard to claim 9 Johnson teaches of a system in accordance with figure 1, further comprising:
a hollow vessel (14) wherein the laser beam (26) is configured to pass through the hollow vessel (14).
With regard to claim 12, Johnson teaches of a system in accordance with figure 1 wherein an intensity of light that passes through the lens is accumulated in the imaging device by a time delay integration of the intensity (see abstract and col 4, lines 52-57).
With regard to claim 15, Johnson teaches of a system in accordance with figures 1 and 2 of a method of measuring light intensity, comprising:
flowing a fluid (28) through a hollow vessel (14), the fluid having at least one particle (32)(col 7, lines 22-29); 
emitting a laser beam (26) having a circle-cross section (col 6, lines 4-6) through the hollow vessel (14) onto the at least one particle (32) )(col 7, lines 22-29) wherein the laser beam (26) intersects the hollow vessel (14) at a right angle to a surface of the hollow vessel (14) (see figure 1); and
accumulating an intensity of light scattered by the particle (32) over a given period (para 54 (by definition, time delay integration (TDI) is performed with a two dimensional array detector to accumulate light that passes through the lens over a given period; see abstract and col 4, lines 52-57)
With regard to claim 18, Johnson teaches of a system in accordance with figure 1 wherein an intensity of light that passes through the lens is accumulated in the imaging device by a time delay integration of the intensity (see abstract and col 4, lines 52-57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,256,096) in view of Goradia et al (US 2018/0128733).
 Johnson teaches of a system in accordance with figures 1 and 2 of a method of measuring light intensity, comprising:
flowing a fluid (28) through a hollow vessel (14), the fluid having at least one particle (32)(col 7, lines 22-29); 
emitting a laser beam (26) having a circle-cross section (col 6, lines 4-6) through the hollow vessel (14) onto the at least one particle (32) )(col 7, lines 22-29) wherein the laser beam (26) intersects the hollow vessel (14) at a right angle to a surface of the hollow vessel (14) (see figure 1); and
accumulating an intensity of light scattered by the particle (32) over a given period (para 54 (by definition, time delay integration (TDI) is performed with a two dimensional array detector to accumulate light that passes through the lens over a given period; see abstract and col 4, lines 52-57).
With regard to claim 16, Johnson teach of the fluid passing through the vessel (14) at a given velocity and mass flow rate (col 5, lines 64 – col 6, line 6).
Johnson lacks the teaching of coupling the hollow vessel to a pool
Goradia et al teach in accordance with figure 1 of a pool (138) to store a fluid, wherein the hollow vessel (104) is coupled to the pool (138) (para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a pool to store a fluid as taught by Goradia et al into Matsuda’s imaging system to provide a place for fluid storage before it flows through the hollow vessel for inspection.
Claims 1-2, 8-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2006/0001874) in view of Johnson (US 6,256,096).
With regard to claim 1, Matsuda teaches of a system in accordance with figure 5 for imaging a particle, comprising an imaging device comprising:
a lens (21); 
a detector (22); and
a laser source (20) configured to emit a laser beam having a circle cross-section (the monitor area (M) is equal to the cross-section of the laser beam and since the monitor area (M) is a circle in fig 2A-2B, it is inherent that the laser beam has a circle cross-section) illuminated by the laser beam (LA) (para 29);  wherein the laser beam (26) intersects a sampling volume (M) at a right angle to the sampling volume (M) (see figure 5).
Matsuda lacks the teaching a detector configured to accumulate an intensity of an accumulated light that passes through the lens the accumulated light being scattered by the particle, the particle passing through the circle cross-section of the laser beam over a given period.
Johnson teach of wherein the detector (24) is configured to accumulate an intensity of an accumulated light that passes through the lens (22), the accumulated light being scattered (col 5, lines 20-22) by the particle, the particle passing through the circle cross-section of the laser beam over a given period (by definition, time delay integration (TDI) is performed with a two dimensional array detector to accumulate light that passes through the lens over a given period; see abstract and col 4, lines 52-57) wherein the laser beam (26) intersects a sampling volume (28) at a right angle to the sampling volume (28) (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a TDI camera as taught by Johnson into Matsuda’s imaging device to enhance the sensitivity of the measurement to produce a more accurate and precise measurement.
With regard to claim 2, Matsuda teaches of a system in accordance with figure 1, further comprising:
a hollow vessel (2) wherein the laser beam (La) is configured to pass through the hollow vessel (2) (para 17).
With regard to claim 8, Matsuda teaches of a light intensity measuring system in accordance with figure 5, comprising:
 an imaging device comprising:
at least one lens (21);
a  detector (22),  
a laser source (20) configured to emit a laser beam (La) having a circle cross-section (the monitor area (M) is equal to the cross-section of the laser beam and since the monitor area (M) is a circle in fig 2A-2B, it is inherent that the laser beam has a circle cross-section), wherein the laser beam (26 ) intersects a sampling volume (M) at a right angle to the sampling volume (M) (see figure 5); and
a vessel (2) proximate the laser source (20), the laser beam (La) configured to pass through the vessel (12) (para 29)
Matsuda lacks the teaching a detector array, the array detector having n rows and m columns configured to accumulate an intensity of an accumulated light that passes through the lens the accumulated light being scattered by the particle, the particle passing through the circle cross-section of the laser beam over a given period.
Johnson teach of wherein the detector array (CCD camera; 24) is configured to accumulate an intensity of an accumulated light that passes through the lens (22), the accumulated light being scattered (col 5, lines 20-22) by the particle, the particle passing through the circle cross-section of the laser beam over a given period (by definition, time delay integration (TDI) is performed with a two dimensional array detector to accumulate light that passes through the lens over a given period; see abstract and col 4, lines 52-57) wherein the laser beam (26) intersects a sampling volume (28) at a right angle to the sampling volume (28) (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a TDI camera as taught by Johnson into Matsuda’s imaging device to enhance the sensitivity of the measurement to produce a more accurate and precise measurement.
With regard to claim 9 Matsuda teaches of a system in accordance with figure 5, further comprising:
a hollow vessel (2) wherein the laser beam (La) is configured to pass through the hollow vessel (2).
With regard to claim 15, Matsuda teaches of a system in accordance with figure 5of a method of measuring light intensity, comprising:
flowing a fluid through a hollow vessel (2), the fluid having at least one particle (32)(para 29-30); and
emitting a laser beam (La) having a circle-cross section (the monitor area (M) is equal to the cross-section of the laser beam and since the monitor area (M) is a circle in fig 2A-2B, it is inherent that the laser beam has a circle cross-section) through the hollow vessel (2) onto the at least one particle wherein the laser beam (La) intersects the hollow vessel (12) at a right angle to a surface of the hollow vessel (2) (see figure 5)	
	Matsuda lacks the teaching of accumulating an intensity of light scattered by the particle (32) over a given period.
	Johnson teaches of accumulating an intensity of light scattered  (col 5, lines 20-22) by the particle over a given period (para 54 (by definition, time delay integration (TDI) is performed with a two dimensional array detector to accumulate light that passes through the lens over a given period; see abstract and col 4, lines 52-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a TDI camera as taught by Johnson into Matsuda’s imaging method to enhance the sensitivity of the measurement to produce a more accurate and precise measurement.
With regard to claim 17, Matsuda teaches in accordance with figure 1 of wherein the hollow vessel (2) comprises a first side (2c) orthogonal to a second side (2a), the laser beam (La) further configured to pass parallel to the first side(2a), and the second side (2c) is substantially perpendicular to the laser beam (La).
Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2006/0001874) in view of Johnson (US 6,256,096). as applied to claims 1-2  above, and further in view of Goradia et al (US 2018/0128733).
With regard to claim 3, Matsuda teaches of the fluid passing through the hollow vessel (2) at a given velocity (para 16).
Matsuda in view of Johnson lack the teaching of a pool configured to store a fluid, wherein the hollow vessel coupled to the pool.
Goradia et al teach in accordance with figure 1 of a pool (138) to store a fluid, wherein the hollow vessel (104) is coupled to the pool (138) (para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a pool to store a fluid as taught by Goradia et al into Matsuda’s imaging system to provide a place for fluid storage before it flows through the hollow vessel for inspection.
With regard to claim 4, Matsuda teaches of a system in accordance with figure 1 wherein the hollow vessel (2) comprises a first side (2c) orthogonal to a second side (2a), the laser beam (La) further configured to pass parallel to the first side(2a), and the second side (2c) is substantially perpendicular to the laser beam (La).
With regard to claim 6, Matsuda teaches of a system in accordance with figure 1  of a system wherein at least a portion of the fluid passes through hollow vessel (2) at a given velocity (para 16), the laser beam (La) enters the hollow vessel (2) at a position that is substantially orthogonal to a flow of the fluid (see figure 1).
Matsuda in view of Johnson lack the teaching of a pool configured to store a fluid, wherein the hollow vessel coupled to the pool.
Goradia et al teach in accordance with figure 1 of a pool (138) to store a fluid, wherein the hollow vessel (104) is coupled to the pool (138) (para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a pool to store a fluid as taught by Goradia et al into Matsuda’s imaging system to provide a place for fluid storage before it flows through the hollow vessel for inspection.
With regard to claim 7, Matsuda teaches of a system in accordance with figure 1  of a system wherein at least a portion of the fluid passes through hollow vessel (2) at a given velocity (para 16).
Matsuda in view of Johnson lack the teaching of a pool configured to store a fluid, wherein the hollow vessel coupled to the pool.
Goradia et al teach in accordance with figure 1 of a pool (138) to store a fluid, wherein the hollow vessel (104) is coupled to the pool (138) (para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a pool to store a fluid as taught by Goradia et al into Matsuda’s imaging system to provide a place for fluid storage before it flows through the hollow vessel for inspection.

 Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2006/0001874) in view of Johnson (US 6,256,096). as applied to claims 8-9 above, and further in view of Goradia et al (US 2018/0128733).
With regard to claim 10, Matsuda teaches of the fluid passing through the hollow vessel (2) at a given velocity (para 16).
Matsuda in view of Johnson lack the teaching of a pool configured to store a fluid, wherein the hollow vessel coupled to the pool.
Goradia et al teach in accordance with figure 1 of a pool (138) to store a fluid, wherein the hollow vessel (104) is coupled to the pool (138) (para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a pool to store a fluid as taught by Goradia et al into Matsuda’s imaging system to provide a place for fluid storage before it flows through the hollow vessel for inspection.
With regard to claim 11, Matsuda teaches of a system in accordance with figure 1 wherein the hollow vessel (2) comprises a first side (2c) orthogonal to a second side (2a), the laser beam (La) further configured to pass parallel to the first side(2a), and the second side (2c) is substantially perpendicular to the laser beam (La).
With regard to claim 13, Matsuda teaches of a system in accordance with figure 1 of a system wherein at least a portion of the fluid passes through hollow vessel (2) at a given velocity (para 16), the laser beam (La) enters the hollow vessel (2) at a position that is substantially orthogonal to a flow of the fluid (see figure 1).
Matsuda in view of Johnson lack the teaching of a pool configured to store a fluid, wherein the hollow vessel coupled to the pool.
Goradia et al teach in accordance with figure 1 of a pool (138) to store a fluid, wherein the hollow vessel (104) is coupled to the pool (138) (para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a pool to store a fluid as taught by Goradia et al into Matsuda’s imaging system to provide a place for fluid storage before it flows through the hollow vessel for inspection.
With regard to claim 14, Matsuda teaches of a system in accordance with figure 1 of a system wherein at least a portion of the fluid passes through hollow vessel (2) at a given velocity (para 16).
Matsuda in view of Johnson lack the teaching of a pool configured to store a fluid, wherein the hollow vessel coupled to the pool.
Goradia et al teach in accordance with figure 1 of a pool (138) to store a fluid, wherein the hollow vessel (104) is coupled to the pool (138) (para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a pool to store a fluid as taught by Goradia et al into Matsuda’s imaging system to provide a place for fluid storage before it flows through the hollow vessel for inspection.
Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2006/0001874) in view of Johnson (US 6,256,096) as applied to claims 1-2  above, and further in view of Goradia et al (US 2018/0128733).
With regard to claim 19, Matsuda teaches of a method in accordance with figure 1  of a system wherein at least a portion of the fluid passes through hollow vessel (2) at a given velocity (para 16), the laser beam (La) enters the hollow vessel (2) at a position that is substantially orthogonal to a flow of the fluid (see figure 1).
Matsuda in view of Johnson lack the teaching of coupling the hollow vessel to a pool
Goradia et al teach in accordance with figure 1 of a pool (138) to store a fluid, wherein the hollow vessel (104) is coupled to the pool (138) (para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a pool to store a fluid as taught by Goradia et al into Matsuda’s imaging system to provide a place for fluid storage before it flows through the hollow vessel for inspection.
With regard to claim 20, Matsuda teaches of a method in accordance with figure 1  of a system wherein at least a portion of the fluid passes through hollow vessel (2) at given velocity (para 16).
Matsuda in view of Johnson lack the teaching of coupling the hollow vessel to a pool
Goradia et al teach in accordance with figure 1 of a pool (138) to store a fluid, wherein the hollow vessel (104) is coupled to the pool (138) (para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a pool to store a fluid as taught by Goradia et al into Matsuda’s imaging system to provide a place for fluid storage before it flows through the hollow vessel for inspection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
December 1, 2021
								 
/REBECCA C BRYANT/Examiner, Art Unit 2877